DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-5 in the reply filed on 06/10/2021 is acknowledged.  The traversal is on the ground(s) that the group of inventions previously stated in the restriction requirement contain a special technical feature that makes a contribution over the prior art. This is not found persuasive because upon further search and consideration, the technical feature is not considered a special technical feature as it does not make a contribution over the prior art in view of Hunter et al. (US20070075461), Weiskopf et al. (US20070057412) and Ederer et al. (WO2013075696; see claim 1 rejections below).
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 4 recites the limitation “at least one guiding slot” and “a terminal of the guiding slots”. The limitation “at least one guiding slot” may require just one guiding slot while “a terminal of the guiding slots” requires more than one guiding slot. It is unclear whether “at least one guiding slot defined in the sides” is meant to signify one guiding slot per side. For the purposes of applying prior art, the limitation “a terminal of the guiding slots” will be interpreted as “a terminal of the at least one guiding slot”. Clarification and correction is required. 
Claim 5 recites the limitation “the guide shafts” in line 6.  There is insufficient antecedent basis for this limitation in the claim. Clarification and correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunter et al. (US20070075461).
Regarding claim 1, Hunter teaches a build unit (vat 21 and subassembly 22; Figure 2), comprising: 
a build chamber (vat 21; Figure 2)
at least two datum apertures (hooks 86, receiver 96 and receiver 200; Figures 8 and Figure 11) and defined in at least two opposite sides of the build unit (see 86 and 96 on opposite sides of 23 in build unit in Figure 8); and
at least two alignment posts (locating pin 83, lift rod 84 and locating pin88; Figures 8 and 11) that seat within the datum apertures ([0056] locating pin 83 for fitting into a receiver 96… a rod 84 that engages the hooks 86… Locating pin 88 inserts into receiver 200 on the vat) to couple a lift system (second subassembly 39; Figure 8) to the build chamber (see Figures 11 and 12), and to align the lift system in a first coordinate direction relative to the build chamber ([0056] locating pin 88 for locating the resin vat 20 in a horizontal plane parallel to the x,y plane of the surface 112 of resin 18), wherein the first coordinate direction is orthogonal to a carriage axis of the lift system (see modified Figure 8 below).

    PNG
    media_image1.png
    657
    573
    media_image1.png
    Greyscale

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiskopf et al. (US20070057412).
Regarding claim 1, teaches a build unit (rapid prototype apparatus 10; Figure 1), comprising: 
a build chamber (build chamber 25; Figure 10)
at least two datum apertures (recess 108; Figure 4) defined in at least two opposite sides of the build unit (see 106 in Figure 10); and
at least two alignment posts (tooling ball 104; Figure 3) that seat within the datum apertures (see Figure 5A) to couple a lift system (lifting devices 166, 168; Figures 10 and 11) to the build chamber ([0048] lifting devices 166, 168 for supporting and lifting the build carriage upwardly and [0036] removable build chamber 25 that may be supported by a build carriage 30), and to align the lift system in a first coordinate direction relative to the build chamber ([0055] alignment pairs 102a, 102b position the build chamber so that is locked in the .

    PNG
    media_image2.png
    446
    589
    media_image2.png
    Greyscale

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ederer et al. (WO2013075696).
Regarding claim 1, Ederer teaches a build unit (see 12, 14, and 15-18 in Figure 3), comprising: 
a build chamber (interchangeable container 12; Figure 3)
at least two datum apertures (see modified Figure 9b below) defined in at least two opposite sides of the build unit (“the building platform is not shown, but only the portion which is attached to its underside. The construction platform would be attached to the holes 10”- see pg. line); and
at least two alignment posts (jaw 1 in Figures 9a and 9b; see modified Figure 9b below) that seat within the datum apertures (see Figures 9a and 9b) to couple a lift system (striker plate 2 and pneumatic cylinder 5; Figures 9a and 9b) to the build chamber, and to align the lift system in a first coordinate direction relative to the build chamber (see modified Figure 9b 

    PNG
    media_image3.png
    554
    546
    media_image3.png
    Greyscale

Regarding claim 2, Ederer teaches the build unit of claim 1 comprising: 
at least two sides of the build chamber extending below a bottom of a lowest level of a build platform (see modified Figure 9b below; “the building platform is not shown, but only the portion which is attached to its underside. The construction platform would be attached to the holes 10”- see pg. 7 line 10-11), wherein the at least two datum apertures are defined in at least two opposite sides of the build chamber (see modified Figure 9b in claim 1 above); and 
at least one locking fastener (cylindrical pin 7; Figure 9a-9b) coupling the lift system to the build chamber to lock the alignment in a first coordinate direction (“jaw 1 is guided in the gripping direction via a cylindrical pin 7 in a guide plate 9. Two parallel jaws 1 are each connected via a cylindrical connecting shaft 4”- see pg. 7 line 16-17).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Weiskopf et al. (US20070057412), and further in view of Tokita et al. (US6383446).
Regarding claim 3, Weiskopf teaches the build unit of claim 1, comprising: an alignment gasket coupled to a build platform of the lift system, the alignment gasket contacting an interior of the build chamber to align the lift system relative to the build chamber as the lift system moves the build platform through the build chamber. However, Weiskopf fails to teach at least one bearing to align the lift system in a second coordinate direction relative to the build chamber.
In the same field of endeavor pertaining to powder sintering, Tokita teaches at least one bearing (four bearing sleeves 233a; Figure 4) to align the lift system (lift plate 233; Figure 4) in a second coordinate direction relative to the build chamber (tray J; Figure 4; col 8 line 34-40). The lift system alignment occurs with accuracy allowing positioning errors which are well less than 0.1 mm (col 8 line 60-64).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the build unit of Weiskopf to include at least one bearing to align the lift system of Weiskopf in a second coordinate direction relative to the build chamber of Weiskopf, as taught by Tokita, for the benefit of having a lift system alignment accuracy allowing positioning errors which are well less than 0.1 mm.

4 is rejected under 35 U.S.C. 103 as being unpatentable over Ederer et al. (WO2013075696), and further in view of Lee et al. (US9479667).
Regarding claim 4, Ederer teaches the build unit of claim 2. However, Ederer fails to teach the build unit comprising at least one guiding slot defined in the sides of the build chamber, wherein the datum apertures defined within the sides of the build chamber are a terminal of the at least one guiding slot, and wherein the datum apertures are dimensioned to seat the alignment posts such that the alignment posts cannot move within the datum apertures.
	In the same field of endeavor pertaining to an aligning mechanism for a three-dimensional printer, Lee teaches the build unit comprising at least one guiding slot (positioning groove 2111a; Figure 7) defined in the sides of the build chamber (loading table 31a as bottom of build chamber; Figure 7), wherein the datum apertures (engaging hole 2113a; Figure 7) defined within the sides of the build unit are a terminal of the at least one guiding slot (see 21123a and 2111a in Figure 7), and wherein the datum apertures are dimensioned to seat the alignment posts (bump 3113a; Figure 7) such that the alignment posts cannot move within the datum apertures (col 5 line 36-37). The locking mechanism of Lee provides a precise coupling of the build chamber and lift system (col 1 line 65-67 and col 2 line 1-3).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the two sides of the build chamber extending below a bottom of a lowest level of a build platform of Ederer be modified with the bottom of the build chamber of Lee and for the alignment posts of Ederer to be modified with that of Lee for the benefit of providing a precise coupling of the build chamber and lift system.
5 is rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. (US20070075461), and further in view of Fess et al. (US20170008237).
Regarding claim 5, Hunter teaches the build unit of claim 1, comprising: a motor (motor 91; Figure 8); and 
a screw driveshaft (lift screw 85; Figure 7), wherein activation of the motor causes the screw driveshaft to move a build platform coupled to the screw driveshaft in a third coordinate direction ([0056] Lift screw 85 is turned by motor 91 to lift and lower the elevator lift plate, attachment bracket, frame, and forks along the vertical z axis). However, Hunter fails to teach a set of gears rotatably coupled to the motor and the screw driveshaft rotatably coupled to the gears, wherein activation of the motor causes the gears to rotate the screw driveshaft.
In the same field of endeavor pertaining to a three-dimensional printer with a movable build platform, Fess teaches a set of gears (worm gear 136 and gearing 138; Figure 3) rotatably coupled to the screw driveshaft (rod 130; Figure 3) rotatably coupled to the gears, wherein activation of the motor causes the gears to rotate the screw driveshaft ([0031] gearing 138 that engages the worm gear 136 so the rod 130 rotates in response to the rotation of the worm gear 136). The screw driveshaft rotates in response to the rotation of the set of gears ([0031] rod 130 rotates in response to the rotation of the worm gear 136). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the set of gears of Fess rotatably coupled to the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743